PEARSON, Judge
(dissenting).
It is my view that there was no evidence to show consideration for the notes. “An invoice is not a bill of sale, nor is it evidence of a sale. It is a mere detailed statement of the nature, quantity and cost or price of the things invoiced, and it is as appropriate to a bailment as it is to a sale. It does not of itself necessarily indicate to whom the things are sent, or even that they have been sent at all.” Dows v. National Exchange Bank of Milwaukee, 91 U.S. 618, 23 L.Ed 214, 218. There is no evidence that the notes were given in payment on an account because the account book was not entered into evidence.